DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 5-23 in the reply filed on 1/14/2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2021.
Claim Objections
Claims 5-23 are objected to because of the following informalities:  
As to claim 5, line 1, “the magnet” lacks antecedent basis.  
As to claim 5, line 3, “said magnet fields” lacks antecedent basis.
As to claim 5, line 4, “the surface” lacks antecedent basis.
As to claim 5, line 6, “the longitudinal axis” lacks antecedent basis.
As to claim 7, lines 2-3, “the three directions” lack antecedent basis.
As to claim 7, line 3, “the coordinate system” lacks antecedent basis.
As to claim 7, line 5, “the three gradient coils” lacks antecedent basis.
As to claim 8, line 2, “the Cartesian coordinate system” lacks antecedent basis.
As to claim 8, line 5, “the maximum radius” lacks antecedent basis.
As to claim 8, line 8, “he” is incorrect.

As to claim 10, lines 1-2, “said closed loop” lacks antecedent basis.
As to claim 11, line 2, “said closed loop” lacks antecedent basis.
As to claim 12, line 2, “said closed loop” lacks antecedent basis.
As to claim 12, lines 2-3, “the more external one” lacks antecedent basis.
As to claim 12, line 6, “the elliptic shape” lacks antecedent basis.
As to claim 12, line 6, “the most internal one” lacks antecedent basis.
As to claim 13, line 5, “the major radius” lacks antecedent basis.
As to claim 13, line 7, “said plane of separation” lacks antecedent basis.
As to claim 16, line 2, “said closed loop” lacks antecedent basis.
As to claim 16, line 5, “the intermediate windings” lacks antecedent basis.
As to claim 17, line 3, “the Cartesian coordination system” lacks antecedent basis.
As to claim 17, line 6, “the maximum radius” lacks antecedent basis.
As to claim 19, lines 1-2, “said closed loop” lacks antecedent basis.
As to claim 20, line 2, “said closed loop” lacks antecedent basis.
As to claim 20, line 5, “the intermediate windings” lacks antecedent basis.
As to claim 21, line 8, “the cavity” lacks antecedent basis.
As to claim 21, line 9, “the MRI signals” lacks antecedent basis.
As to claim 21, line 12, “the reconstructed images” lacks antecedent basis.
As to claim 21, lines 13-14, “the receipt signals processing unit” lacks antecedent basis.

As to claim 22, line 3, “the direction” lacks antecedent basis.
As to claim 23, line 8, “the longitudinal axis” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda et al. (2017/0315187).
Umeda et al. discloses a gantry; a magnet 21; gradient coils 23x, 23y, 23z; control unit 25 (26, 31 (excitation signal sequence generator)); transmission antenna (24, 29); receipt antenna (24, 30); an MRI receipt signals processing unit 35; image generation unit 40; display unit 34; a control unit 25 for managing the excitation signal sequence generator 31, receipt signals processing unit 30, image generation unit 40, and display 34; and a user interface 33.  Note paragraphs [0021]-[0055], Figs.1 and 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (7,847,546) in view of Crooks et al. (4,820,988).
Takizawa et al. discloses an MRI system having a magnet 2 that generates a static magnetic field in the body axis direction or the direction orthogonal to the body axis direction in the surrounding space of the subject 1 and a gradient coils 9 driven by a control unit 3.  The coils 9 wound in 3 directions X, Y, Z.  Note column 4, lines 14-65.
Takizawa et al. differs from the instant invention by not disclosing an elliptical cylinder.  
Crooks et al. disclose a gradient coil set for a MR system, the y gradient coils are located substantially closer to the patient than are the x and z gradient coils.  As a result there is a substantially elliptical patient access opening.  Note abstract and column 1, lines 16-39.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takizawa et al. with that of Crooks et al. for optimal MR imaging.  
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (2017/0315187) in view of Takizawa et al. (7,847,546) and Crooks et al. (4,820,988).
Umeda et al., as disclosed above, differ from the instant invention by not disclosing gradient coils extending over an elliptic-cylindrical surface and is oriented with its longitudinal axis perpendicular to the direction of the static magnetic field.  

Crooks et al. disclose a gradient coil set for a MR system, the y gradient coils are located substantially closer to the patient than are the x and z gradient coils.  As a result there is a substantially elliptical patient access opening.  Note abstract and column 1, lines 16-39.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda et al. with that of Takizawa et al. and of Crooks et al. for optimal MR imaging. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crozier et al. disclose coil in an MRI system.  Fujita et al. disclose a coil used in an MRI. 
 Allowable Subject Matter
Claims 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl